DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Reference number “21” has been used to designate both a stud (page 7, line 8) [0027] and a connector (page 10, line 6)[0034].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase "the insulating plate has withstand voltage characteristics conforming to a requirement of solid insulation in an intrinsically safe explosion-proof structural standard and has 5a thickness conforming to a requirement of separation distance through solid insulation in the intrinsically safe explosion-proof structural standard" in claim 7 is a relative term which renders the claim indefinite.  The term “voltage characteristic, thickness, separate distance, standard” is not defined by the claim, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naritomi (US 2007/0218721).
Re claim 1, Naritomi discloses an electrical device comprising: 
a housing comprising a metallic main housing (7) capable of attaching to an installation section (abstract) and a sub-housing (6) attached to the main housing; and 
a circuit board (3) housed inside the housing; 
wherein the main housing comprises a main wall, extending along the circuit board with a gap between the main wall and the circuit board (Fig 7), and a board attachment portion (hole) having the circuit board attached thereto (Fig 8)[0063]; and wherein an insulating plate (9a) having insulating properties is fixed to an inner surface of the main wall (Fig 9).
Re claim 2, further comprising an insulating cover (9a) having insulating properties and covering a surface of the circuit board on an opposite side from the main wall (Fig 9).
Re claim 3, wherein the circuit board and the insulating cover are jointly fastened to the board attachment portion by a fastener (17, 20a).

a circuit board (3); wherein the main housing comprises a main wall, extending along the circuit board with a gap between the main wall and the circuit board (Fig 7), and a board attachment portion (hole) having the circuit board attached thereto (Fig 8)[0063]; and wherein an insulating plate (9a) having insulating properties is fixed to an inner surface of the main wall.

Claim(s) 1, 4, 5, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al (US 2017/0353020).
Re claim 1, Yamashita et al disclose an electrical device comprising: a housing comprising a metallic main housing (28) [0046] to be attached to an installation section and a sub-housing (11) attached to the main housing (Fig 4); and a circuit board (21) housed inside the housing (Fig 3); wherein the main housing comprises a main wall (29), extending along the circuit board with a gap between the main wall and the circuit board (Fig 3), and a board attachment portion (51a) having the circuit board attached thereto (Fig 3); and wherein an insulating plate (40) having insulating properties [0061] is fixed to an inner surface of the main wall (Fig 3).
Re claim 4, wherein the main housing comprises a protrusion (locate at 31a) protruding from the inner surface of the main wall (Figs 3, 14); and the board attachment portion is provided on the protrusion (Fig 3).
Re claim 5, wherein the board attachment portion is provided on the inner surface of the main wall; wherein the circuit board is attached via a stud (39) to the board attachment portion provided on the inner surface of the main wall; and wherein the insulating plate is fixed by being fastened to the inner surface of the main wall by the stud (Fig 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi (US 2007/0218721) in view of Kamoshida et al (US 7,561,435).
The teaching as discussed above does not disclose wherein the main housing comprises a protrusion protruding from the inner surface of the main wall; and the board attachment portion is provided on the protrusion (Fig 5).
Kamoshida et al teach the use of a main housing (20) comprises a protrusion (27) protruding from the inner surface of the main wall; and the board attachment portion is provided on the protrusion (Fig 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the protrusion with the main housing of Naritomi for isolating the circuit board from the main housing.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi (US 2007/0218721) in view of Tsai (US 2013/0054862).
The teaching as discussed above does not disclose wherein the sub-housing has insulating properties, and a wireless communication module is housed inside the sub-housing.
Tsai teaches the use of a sub-housing (10) has insulating properties [0020], and a wireless communication module (80) is housed inside the sub-housing [0027]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the wireless communication module and other feature as discussed above for communication wirelessly.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi (US 2007/0218721) in view of Kodaira (JP 2016/157757)
The teaching as discussed above does not disclose wherein the insulating plate has withstand voltage characteristics conforming to a requirement of solid insulation in an intrinsically safe explosion-proof structural standard and has a thickness conforming to a requirement of separation distance through solid insulation in the intrinsically safe explosion-proof structural standard.
Kodaira teach the use of explosion proof equipment and capable of functioning as claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrical device of Naritomi to form an explosion proof equipment.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847